Exhibit 99.3 PricewaterhouseCoopers LLP Chartered Accountants PO Box 82 Royal Trust Tower, Suite 3000 Toronto Dominion Centre Toronto, Ontario Canada M5K 1G8 Telephone +1 Facsimile +1 June 7, 2007 British Columbia Securities Commission Alberta Securities Commission Saskatchewan Financial Services Commission The Manitoba Securities Commission Ontario Securities Commission Autorité des marchés financiers (Québec) New Brunswick Securities Commission Nova Scotia Securities Commission Securities Commission of Newfoundland and Labrador Securities Office, Consumer, Corporate and Insurance Division, Prince Edward Island Securities Registry, Department of Justice, Government of the Northwest Territories Registrar of Securities, Government of Yukon Registrar of Securities, Legal Registries Division, Department of Justice, Government ofNunavut Dear Sirs/Mesdames: We have read the statements made by Coolbrands International Inc. in the attached copy of Change of Auditor Notice dated May 31, 2007, which we understand will be filed pursuant to Section 4.11 of the National Instrument 51-102. We agree with the statements of the Change of Auditor Notice dated May 31, 2007. Yours very truly, Chartered Accountants
